Memorandum: In this action to recover real estate commissions, it affirmatively appears that the exclusive listing contract entered into between the defendant owner and the plaintiff real estate broker had expired and that thereafter plaintiff, acting as agent for one interested in purchasing defendant’s property, submitted a purchase offer to defendant. The offer was never accepted by the owner. Under such circumstances, plaintiff is not entitled to recover payment of a commission. All concur. (Appeal from a judgment of Erie County Court for plaintiff in an action for real estate commissions. The order denied a motion for a new trial.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.